EXHIBIT 10.44

 

CVS CAREMARK CORPORATION

 

AMENDMENT NO. 1 TO 2010 CREDIT AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment”), dated as of November 22, 2011, to the Three
Year Credit Agreement, dated as of May 27, 2010, by and among CVS Caremark
Corporation (the “Borrower”), the Lenders party thereto, the Co-Syndication
Agents and Co-Documentation Agents named therein, and The Bank of New York
Mellon, as Administrative Agent (the “Credit Agreement”);

 

Except as otherwise provided herein, capitalized terms used herein which are not
defined herein shall have the meanings set forth in the Credit Agreement.

 

In consideration of the covenants, conditions and agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and pursuant to Section 11.1 of the Credit
Agreement, the parties hereto hereby agree as follows:

 

1.                                       Section 1.1 of the Credit Agreement is
hereby amended to delete the definitions of “Net Worth” and “Tangible Net
Worth”.

 

2.                                       Section 1.1 of the Credit Agreement is
hereby amended to add the definitions of “Intangible Assets” and “Net Tangible
Assets”, as follows:

 

“Intangible Assets”: at any date, the value, as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, of: (i) all trade names, trademarks, licenses, patents,
copyrights, service marks, goodwill and other like intangibles,
(ii) organizational and development costs, (iii) deferred charges (other than
prepaid items, such as insurance, taxes, interest, commissions, rents, pensions,
compensation and similar items and tangible assets being amortized), and
(iv) unamortized debt discount and expense, less unamortized premium.

 

“Net Tangible Assets”: at any date, the total assets as shown on the most recent
Consolidated balance sheet of the Borrower and the Subsidiaries as at the end of
the fiscal quarter ending not more than 135 days prior to such date, prepared in
accordance with GAAP, less (i) all current liabilities (due within one year) as
shown on such balance sheet and (ii) Intangible Assets and liabilities relating
thereto.

 

3.                                       Section 8.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

8.1                                 Subsidiary Indebtedness

 

Permit the Indebtedness of all Subsidiaries (excluding Indebtedness under
capital leases incurred in connection with a sale leaseback transaction) to
exceed (on a combined basis) 15% of Net Tangible Assets.

 

4.                                       Section 8.2 of the Credit Agreement is
hereby amended to amend and restate clause (k) thereof in its entirety to read
as follows:

 

(k) additional Liens securing Indebtedness of the Borrower and the Subsidiaries
in an aggregate outstanding Consolidated principal amount not exceeding 15% of
Net Tangible Assets.

 

5.                                       Each Default or Event of Default that
may have occurred under the Credit Agreement prior to the effectiveness of this
Amendment solely as a result of the failure of the Borrower to be in compliance
with Section 8.1 or Section 8.2(k) of the Credit Agreement, including as a
result of the failure of the Borrower to provide notice of the occurrence of any
such Default or Event of Default as required by Section 7.7(g) of the Credit
Agreement or as a result of any certification or representation or warranty made
by the Borrower (or any of its officers on its behalf) that no such Default or
Event of Default existed, is hereby waived.

 

6.                                       This Amendment shall become effective
on and as of the date hereof upon the receipt by The Bank of New York Mellon, as
Administrative Agent, of counterparts of this Amendment executed by the Borrower
and the written consent of the Required Lenders under the Credit Agreement to
this Amendment.

 

7.                                       Except as amended hereby, the Credit
Agreement and the other Loan Documents shall remain in full force and effect.

 

8.                                       This Amendment may be executed in any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same agreement.  It shall not be
necessary in making proof of this Amendment to produce or account for more than
one counterpart signed by the party to be charged.  A set of the copies of this
Amendment signed by all of the parties hereto shall be lodged with each of the
Borrower and The Bank of New York Mellon, as Administrative Agent.  Any party to
this Amendment may rely upon the signatures of any other party hereto which are
transmitted by fax or other electronic means to the same extent as if originally
signed.

 

9.                                       This Amendment shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York.

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

CVS CAREMARK CORPORATION

 

AMENDMENT NO 1. TO 2010 CREDIT AGREEMENT

 

The parties have caused this Amendment to be duly executed as of the date first
written above.

 

 

CVS CAREMARK CORPORATION

 

 

 

 

 

By:

/s/ Carol DeNale

 

Name:

Carol DeNale

 

Title:

Senior Vice President, Treasurer

 

 

 

 

 

THE BANK OF NEW YORK MELLON, as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CVS CAREMARK CORPORATION

 

AMENDMENT NO. 1 TO 2010 CREDIT AGREEMENT

 

The undersigned Lender hereby consents to Amendment No. 1 to the Credit
Agreement.

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------